DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment and arguments filed 7/13/2022 in which claims 1-4, 8, 10, and 15 were amended.
Claims 1-15 are pending and presented for examination.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 7/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 5/3/2022 has been withdrawn. The argument Examiner finds most compelling is that Koyama teaches in Fig. 7(a) a device with multiple wide regions 10b, but the wide regions are not sequentially layered in the device (they are separated from by multiple narrow regions 10a) such that they can be sequentially chosen as claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ourmazd Ojan (Reg. No. 38065) on 11 August 2022.

The application has been amended as follows: 

Cancel claim 2;
In claim 3, “claim 2” in line 1 is amended to read –claim 1–;
In claim 4, “claim 2” in line 1 is amended to read –claim 1–;
In claim 8, “claim 2” in line 1 is amended to read –claim 1–;
In claim 8, “two or more” in line 7 is amended to read –one or more–.
Allowable Subject Matter
Claims 1 and 3-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Koyama (JP 2013138069 and Koyama hereinafter), discloses a semiconductor device (Figs. 1, 2, and 6), comprising: a semiconductor substrate (Fig. 2; 30; [0038]) that is provided with a first conductivity type drift region (Fig. 2; N- region of depth D; [0033] and [0037]); a plurality of transistor portions (10a/10b; [0038]), each including a second conductivity type collector region (1b; [0038]) in contact with a lower surface of the semiconductor substrate (Figs. 1, 2, and 6); and a plurality of diode portions (20; [0037]), each including a first conductivity type cathode region (3; [0039]) in contact with the lower surface of the semiconductor substrate, and the plurality of diode portions being alternately disposed with the plurality of transistor portions along an arrangement direction in an upper surface of the semiconductor substrate (Figs. 1 and 6). Koyoma fails to expressly disclose wherein two or more sequentially selected transistor portions, sequentially selected from the plurality of transistor portions, each have a width in the arrangement direction that is larger than a width in the arrangement direction of each of one or more other transistor portions of the plurality of transistor portions, wherein the two or more sequentially selected transistor portions are located nearer to a center in the arrangement direction of the semiconductor substrate than the one or more other transistor portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813